Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected due to the phrase “a dipping sauce” since the phrase is a relative term, which renders the claim indefinite.  The term “dipping sauce” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “dipping” relative a sauce, it is unclear if the phrase is with respect to a specific type of sauce on the pizza, if the phrase is with respect to any liquid including ketchup and mustard, if the phrase is with respect to only liquids not a state, i.e. melted; it is unclear as to what degree of 
Claim 12 is rejected due to the phrase “forming a cavity capable of holding a dipping sauce” since the phrase is unclear as to what is encompassed by the phrase “capable of holding a dipping sauce”; it is unclear as to what degree of difference is encompassed by this phrase, if not “capable of holding a dipping sauce”, it is unclear what size is too small and thus not capable or too large and thus not capable.  It is unclear if the phrase is with respect any size, a specific size defined specific to “capable of holding a dipping sauce”, a required diameter, a required height of the walls relative the “flat horizontal surface”, a combination of both, any wall encompassing an interior which is concave, a desired shape, i.e. circular, a desired volume or something different altogether.  It is unclear as to what is encompassed by the phrase “capable of holding a dipping sauce”; it is unclear as to what degree of difference is encompassed by this phrase, if not “capable of holding a dipping sauce”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contos (5924591).
Contos teaches a method of preparing a pizza (col. 2 line 14) comprising the steps of:
selecting a pan (col. 1 line 38) a flat horizontal surface (fig. 1 ref. 5 pan bottom within central wall structure; alternatively fig. 1 ref. 5 outside central wall structure ref. 6) and a centered cylinder (fig. 1 ref. 6) affixed to the flat horizontal surface (col. 2 lines 5-8; fig. 2; part of) and extends upward (col. 2 line 5; vertical; fig. 2 ref. 6) forming an open structure with inner wall (fig. 1-2),

placing the dough sheet over the pan (col. 2 lines 16-21),
shaping the dough by pressing the dough sheet (col. 2 lines 17-18; forced into) on the horizontal surface and on the inner walls within the open end of the cylinder (col. 2 lines 26-30) where crimped includes the inner walls,
applying pizza sauce (col. 2 line 25) on the pressed dough on the horizontal surface (col. 2 lines 23-25; where the horizontal surface is taken with respect to outside the inner cavity), and baking (col. 2 line 35 dry cook; col. 2 lines 45-46 oven) the shaped dough on the pan (col. 2 lines 45-46 oven) to form a pizza (col. 2 line 35; cooked) with a single bowl structure (col. 2 lines 28-30).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Contos (5924591) in view of Kordic (5417150).
Contos teaches a method of preparing a pizza (col. 2 line 14) comprising the steps of:
selecting a pan (col. 1 line 38) a flat horizontal surface (fig. 1 ref. 5 pan bottom within central wall structure; alternatively fig. 1 ref. 5 outside central wall structure ref. 6) and a centered cylinder (fig. 1 ref. 6) affixed to the flat horizontal surface (col. 2 lines 5-8; fig. 2; part of) and extends upward (col. 2 line 5; vertical; fig. 2 ref. 6) forming an open structure with inner wall (fig. 1-2),
preparing a dough sheet (col. 2 lines 15-16; flattened, dough, sized),
shaping the dough by pressing the dough sheet (col. 2 lines 17-18; forced into) on the horizontal surface and on the inner walls 
applying pizza sauce (col. 2 line 25) on the pressed dough on the horizontal surface (col. 2 lines 23-25), and baking (col. 2 line 35 dry cook; col. 2 lines 45-46 oven) the shaped dough on the pan (col. 2 lines 45-46 oven) to form a pizza (col. 2 line 35; cooked) with a single bowl structure (col. 2 lines 28-30).
Alternatively with respect to “forming a cavity capable of holding a liquid”.
Contos teaches a mold for pizza dough and more specifically a mold for pizza dough including a vertical wall structure extending upwardly from the inner periphery of the annular cooking surface (col. 1 lines 41-44) and thus one of ordinary skill in the art would have been motivated to look to the art of pizza dough molds including a vertical wall structure extending upwardly from the inner periphery of the annular cooking surface (col. 1 lines 41-44).
Kordic teaches a method of preparing a pizza (col. 1 line 8) comprising the steps of:
selecting a pan (col. 3 line 6-8) having a flat horizontal surface (fig. 1 ref. 13; col. 3 line 116-17) and a centered cylinder (fig. 1 ref. 16; col. 3 lines 23-24) affixed to the flat horizontal surface (col. 3 lines 16-18; col. 3 lines 25-26; part of) and extends upward (fig. 1 ref. 16), forming an open structure with inner walls (fig. 2 inner wall relative cavity 16),
preparing a dough sheet (col. 4 lines 16-22) and placing the dough sheet over the pan (col. 4 lines 17-26),
shaping the dough by pressing the dough sheet on the horizontal surface (col. 3 lines 60-62) on the inner walls within the open end of the cylinder (col. 4 lines 16-22) forming a cavity capable of holding a dipping sauce where it is noted the raised edges retain and provide a barrier thus capable of holding a dipping sauce

Thus since both teach a same desired method of making pizza comprising a mold which form raised edges on the pizza dough at locations other than just around the peripheral edge of the pizza dough (col. 4 lines 9-11) and since Kordic teaches forming a dough cavity at a same center of the pizza dough.  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kordic specific to making pizza comprising a mold which form raised edges on the pizza dough at locations other than just around the peripheral edge of the pizza dough (col. 4 lines 9-11) with respect to the pizza mold for forming a same defined cavity as taught by Contos for its art recognized purpose of upon baking forming a same pizza which further comprises raised dough ridges on the surface corresponding to the location of the dough cavities in the mold and achieving the desired advantage of providing short vertical wall structure extending upward from the inner periphery of the annular cooking surface as taught by Contos (col. 1 lines 40-42) for containing sauce at the center of the pizza as further taught by Contos (col. 2 lines 26-30) and more specifically providing a short vertical wall structure extending upward from the inner periphery of the annular cooking surface capable of retaining ingredients as taught by Kordic.
In addition, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since both teach walls defining inner cavities, and since Kordic specifically teaches inner cavites “capable of holding a dipping sauce”.
Alternatively, though Contos teaches cooking in an oven (col. 2 lines 45-46) and teaching dry heat (col. 2 lines 34-35).  Contos is silent to the specific term “baking”.

Thus since both teach pizza pie pans, since both teach method of cooking pizza and since Kordic teaches it is known to bake pizza in an oven. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific type of cooking, such as baking as taught by Kordic from the broadly taught genus of cooking as taught by Contos thus achieving the finally desired cooked product as desired by both and more specifically a finally baked pie in an oven as is customary and known in the art (col. 4 lines 52-53).
With respect to claim 13, adding a dipping sauce into the bowl, Kordic teaches adding toppings.  Kordic teaches adding conventional toppings to the area defined by the peripheral edge including the geometrically centered area defined by raised wall, where pizza sauce, as aptly named is known as a topping.  Thus since pizza sauce is notoriously known, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the geometrically centered area defined by raised wall comprising toppings located therein (col. 4 lines 43-45) to further comprise a liquid condiment such as pizza sauce as is known in the art to one of ordinary skill in the art for its art recognized purpose of providing user desired appropriate toppings as taught by Kordic (col. 4 line 39) and more specifically a topping named for pizza, i.e. pizza sauce.
In addition, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since both teach walls defining inner cavities, and since Kordic specifically teaches inner cavites “capable of holding a dipping sauce”.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kordic (5417150).
 Kordic teaches a method of preparing a pizza (col. 1 line 8) comprising the steps of:
selecting a pan (col. 3 line 6-8) having a flat horizontal surface (fig. 1 ref. 13; col. 3 line 116-17) and a centered cylinder (fig. 1 ref. 16; col. 3 lines 23-24) affixed to the flat horizontal surface (col. 3 lines 16-18; col. 3 lines 25-26; part of) and extends upward (fig. 1 ref. 16), forming an open structure with inner walls (fig. 2 inner wall relative cavity 16),
preparing a dough sheet (col. 4 lines 16-22) and placing the dough sheet over the pan (col. 4 lines 17-26),
shaping the dough by pressing the dough sheet on the horizontal surface (col. 3 lines 60-62) on the inner walls within the open end of the cylinder (col. 4 lines 16-22) forming a cavity capable of holding a dipping sauce where it is noted the raised edges retain and provide a barrier thus capable of holding a dipping sauce
applying pizza toppings on the pressed dough on the horizontal surface (col. 4 lines 38-44) and baking (col. 4 line 53 baked; col. 4 lines 52-53; oven) the shaped dough on the pan to form a pizza with a single bowl structure (col. 4 line 53 baked).
With respect to the phrase “single bowl structure” it is noted the claims are “comprising” and thus not limited to only a single but including at least a single bowl structure.
Kordic teaches adding toppings however is silent to the toppings including sauce.  Though silent to sauce, Kordic teaches adding conventional toppings where pizza sauce, as aptly named is known as a topping.  Thus since pizza sauce is notoriously known, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the area defined by outer peripheral edge forming the single outer crust comprising toppings located therein (col. 4 lines 43-45) to further comprise a dipping sauce as is known in the art to one of ordinary skill in the art such as pizza sauce for its art recognized purpose of providing user desired appropriate toppings as taught by Kordic (col. 4 line 39) and more specifically a topping named for pizza, i.e. pizza sauce.
In addition, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since Kordic specifically teaches inner cavites “capable of holding a dipping sauce”.
With respect to claim 13, where prior to serving is taken with respect to during applying of the sauce, where the sauce is taken as a dipping sauce. 
 Kordic teaches adding toppings however is silent to the toppings including a liquid such as a dipping sauce.  Though silent to such, Kordic teaches adding conventional toppings to the area defined by the peripheral edge including the geometrically centered area defined by raised wall, where pizza sauce, as aptly named is known as a topping.  Thus since pizza sauce is notoriously known, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the geometrically centered area defined by raised wall comprising toppings located therein (col. 4 lines 43-45) to further comprise a liquid such as pizza sauce as is known in the art to one of ordinary skill in the art for its art recognized purpose of providing user desired appropriate toppings as taught by Kordic (col. 4 line 39) and more specifically a topping named for pizza, i.e. pizza sauce.
In addition, it is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since Kordic specifically teaches inner cavites “capable of holding a dipping sauce”.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kordic (5417150) in view of DeLisle (20140004229).
Kordic is taken as above.

Thus since both teach a same forming of pizza and more specifically forming pizza which comprises an “inner ring” (par. 0023; col. 4 lines 42) for containing different pizza toppings in each concentric ring (col. 4 lines 42-44).  One of ordinary skill in the art would have been motivated to look to the art of pizza preparation and specifically pizza preparation comprising discrete concentric rings as taught by both the motivation being providing a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29).
Though Kordic is silent to separating the distinctly formed cylindrical area from the pizza portion as taught by DeLisle (par. 0038), Kordic does teach forming a same inner cylindrical area as taught by DeLisle where the edges are raised for the purpose of retaining pizza ingredients and more specifically different pizza ingredients from the other concentric pizza areas formed, within the cylindrical inner area (col. 4 lines 42-43).
Thus since Kordic teaches forming a same inner cylindrical area for retaining ingredients from dough, since DeLisle teaches forming a same inner cylindrical area for retaining ingredients and since DeLisle teaches the inner cylindrical area including a same desired discrete area for retaining pizza ingredients (par. 0026) where the inner cylindrical area being a food material including a bread bowl (par. 0027).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and included cutting and separating as taught by DeLisle (par. 0038) the inner cylindrical area as taught by both, to form an opening as taught by DeLisle (par. 0038) and positioning the separated inner cavity as taught by Kordic within the formed opening for its art recognized purpose of providing an edible cylindrical area as taught by Kordic which is cut and separated for the purpose of filling the same area for containing ingredients and positioning the edible cylindrical area back within the formed opening thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026).
Alternatively with respect to separating the bowl, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach separating the inner cavity as taught by DeLisle relative the inner cavity formed by Kordic thus providing a known edible product from dough such as in the instant case a bread bowl as taught by DeLisle for containing dipping sauce (par. 0026)
With respect to claim 11, since Kordic teaches forming a same inner cylindrical area for retaining ingredients from dough, since DeLisle teaches forming a same inner cylindrical area for 
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the taught second container which includes bread bowls positioned within the formed inner area with the same inner cylindrical area formed of dough as taught by Kordic for its art recognized advantage of achieving a same desired middle cylindrical area retaining complimentary pizza ingredients as taught by both, including a liquid condiment as taught by DeLisle such as dipping sauces.
It is noted that Kordic teaches applicants same template and thus is using known components to obtain expected results, in the instant case a discrete inner cylindrical area.  In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results, i.e. discrete inner cylindrical area of a pizza comprising complimentary products to a pizza thus providing the consumers a pizza which is of increased flavor and aesthetic appeal as desired by Kordic (col. 2 lines 26-29) and in combination with DeLisle.
"The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Contos (5924591) in view of DeLisle (20140004229).
Contos is taken as above.
DeLisle teaches separating an inner cylindrical area from the pizza portion (par. 0038) by cutting (par. 0038) to form an opening (par. 0038) and positioning a separate bowl within the formed opening to form the volcano pizza (par. 0026).
Thus since both teach a same forming of pizza and more specifically forming pizza which comprises an “inner ring” (par. 0023; col. 4 lines 42) for containing different pizza toppings in each concentric ring.  One of ordinary skill in the art would have been motivated to look to the art of pizza preparation and specifically pizza preparation comprising a discrete concentric rings as taught by both the motivation being providing a pizza which is of increased flavor and aesthetic appeal as desired by Contos.
Though Contos is silent to separating the distinctly formed cylindrical area from the pizza portion as taught by DeLisle (par. 0038) by cutting (par. 0038) to form an opening (par. 0038), Contos does teach forming a same inner cylindrical area as taught by DeLisle where the edges are raised for the purpose of retaining pizza ingredients and more specifically different pizza ingredients from the other concentric pizza areas formed, within the cylindrical inner area including sauce and cheese (col. 2 lines 28-29).
Thus since Contos teaches forming a same inner cylindrical area for retaining ingredients from dough, since DeLisle teaches forming a same inner cylindrical area for retaining ingredients and since DeLisle teaches the inner cylindrical area including a same desired discrete area for retaining pizza ingredients (par. 0026) where the inner cylindrical area being a food material including a bread bowl (par. 0027).  It would have been obvious to one of ordinary skill in the art to combine the teachings and included cutting and separating as taught by DeLisle (par. 0038) the inner cylindrical area as taught by both, to form an opening as taught by DeLisle (par. 0038) and positioning the separated bowl within the formed opening for its art recognized purpose of providing an edible cylindrical area as taught by Contos which is cut and separated for the purpose of filling the same area for containing ingredients and positioning the edible cylindrical 
With respect to claim 11, since both Contos and DeLisle teaches the inner cylindrical area including a same desired discrete area for retaining pizza ingredients including dipping sauces (par. 0026) and the inner cylindrical area being a food material including a bread bowl (par. 0027).  It would have been obvious to one of ordinary skill in the art to combine the teachings and included providing an edible cylindrical area as taught by Contos which is filled with a complimentary pizza ingredient prior to positioning the edible cylindrical area back within the formed opening comprising a liquid condiment, thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026) including dipping sauces providing a pizza which is of increased flavor.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the taught second container which includes bread bowls positioned within the formed inner area with the same inner cylindrical area formed of dough as taught by Contos for its art recognized advantage of achieving a same desired middle cylindrical area retaining complimentary pizza ingredients as taught by both, including a liquid condiment as taught by both including as dipping sauces as taught by DeLisle
It is noted that Kordic teaches applicants same template and thus is using known components to obtain expected results, in the instant case a discrete inner cylindrical area.  In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results, i.e. discrete inner cylindrical area of a pizza comprising complimentary products to a pizza thus providing the consumers a pizza with a defined middle area comprising sauce or cheese.  Thus in combination with DeLisle.
"The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case positioning the edible cylindrical area back within the formed opening comprising a liquid condiment, thus providing the advantage of a same claimed edible food bowl, of a same dough material as taught by both, retaining food items which are complimentary to pizza (par. 0026) including dipping sauces providing a pizza which is of increased flavor.


Response to Arguments
	With respect to applicants urging directed to Contos and applicants urging Contos is silent pressing the dough against the inner wall of the open cylinder, importantly Contos specifically teaches the dough is crimped adjacent the central vertical wall to form a wall, where crimping would include the inner wall at the top thereof.  In addition the claimed forming a cavity with respect to claim 12 is open to relative the horizontal surface and outer peripheral edge, though further Contos teaches at col. 2 lines 26-30 the dough is crimped “adjacent the central vertical wall of the pan so as to form a short wall of dough to contain sauce… at the center of the pizza”.
	However alternatively Kordic teaches such.
	With respect to applicants urging directed to Kordic, and applicants urging that applicant does not consider the dough cavities as taught by Kordic to be “capable of holding a liquid condiment”, it is initially noted Kordic specifically teaches a desired depth formed relative each dough cavity of between ¾ and 1” deep (col. 3 lines 45-46).  The claims of record are silent to a required depth and thus Kordic not only teaches a same cavity to contain, but as opposed to applicants broadly claimed “suitable for holding”, Kordic specifically teaches dimensions “suitable for holding a dipping liquid condiment.”
	Kordic teaches pressing relative applying pressure (col. 16-20)

	With respect to applicants urging directed to DeLisle, it is initially noted Kordic teaches the claimed edible container.  However DeLisle specifically further teaches that as opposed to a non-edible bowl as urged by applicant, DeLisle also teaches the container material is not limited, in addition to specifically teaching the material being a food material such as a “bread bowl” (par. 0027).  Thus both Kordic and DeLisle teach a same edible bowl structure made from dough.
	Further with respect to applicants urging Contos requires an open element 6 be open, Contos specifically teaches “so as to form a short wall of dough to contain sauce… at the center of the pizza”.  
	With respect to applicants urging, importantly both Contos and Kordic teach a same pizza dough mold as claimed for preparing a same pizza, comprising a same defined cavity separate and distinguished from the flat pizza dough.  Though applicant urges a different reason for use of the template, importantly Contos and Kordic teach applicants same claimed pizza pan having a centered defined area by providing a mold which form raised edges on the pizza dough at locations other than just around the peripheral edge of the pizza dough (col. 4 lines 9-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792